Motion for reargument granted. Present — Lazansky, P. J., Kapper, Hagarty, Scudder and Davis, JJ. On reargument the order of this court dated May 27, 1932 [235 App. Div. 869], is hereby amended by changing the recitals and the decretal part thereof to read as follows: " The above-named Audrey P. Hinton, the plaintiff in this action, having appealed to the Appellate Division of the Supreme Court from an order of the Supreme Court entered in the office of the clerk of the county of Westchester on the 16th day of March, 1932, denying plaintiff’s motion to punish . the defendant for contempt for failure to pay alimony, but granting permission to renew unless defendant, beginning with the 1 st day of February, 1932, shall pay forty dollars per month to plaintiff, with further leave to plaintiff to renew the motion upon proof that the earning capacity of defendant has been increased; and the said appeal having been submitted by Mr. George J. Russo, of counsel for the appellant, and submitted by Mr. Anthony J. Mazzarella, of counsel for the respondent, and due deliberation having been had thereon, It is Ordered that the order so appealed from be and the same hereby is modified by granting plaintiff permission to renew unless the defendant, beginning with the 1st day of February, 1932, pay to the plaintiff sixty-five dollars a month on account, with the further leave to the plaintiff to renew the motion to punish the defendant for contempt for failure to pay all arrears at any time upon furnishing proof that the earning capacity of the defendant is greater than that stated by him in his affidavit submitted in opposition to the motion, and as so modified unanimously affirmed, with ten dollars costs and disbursements to be paid by the defendant to the plaintiff.”. Alimony has not been reduced either by the Special Term or by the order of this court, and payment of accumulations under the judgment may be enforced at any time that it is made to appear that defendant is able to make it. Defendant is not relieved from payment, under the judgment, of alimony due at the time the motion was made or to accumulate in the future. Present — Lazansky, P. J., Young, Kapper, Hagarty and Tompkins, JJ.